Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2014

                                      No. 04-14-00380-CV

                                         Leola STUART,
                                            Appellant

                                                 v.

                                        Estelita JUDSON,
                                             Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 391869
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
        Appellant’s brief was due August 11, 2014. Neither the brief nor a motion for extension
of time was filed.

        We therefore order appellant to file in this court on or before September 2, 2014, her
appellant’s brief and a written response reasonably explaining her failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court